        Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 1 of 9


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Hendrik Block
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
11   HENDRIK BLOCK,                                    )   No.
                                                       )
12                     Plaintiff,                      )   COMPLAINT ASSERTING DENIAL OF
                                                       )   RIGHT OF ACCESS UNDER THE
13            vs.                                      )   AMERICANS WITH DISABILITIES ACT
                                                       )
14   BASCOM BUSINESS, INC. dba MINI                    )   FOR INJUNCTIVE RELIEF, DAMAGES,
     GOURMET; CANH HOLDINGS, LLC;                      )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                     )
                                                       )
16                     Defendants.                     )
                                                       )
17                                                     )
                                                       )
18                                                     )
19                                            I. SUMMARY

20            1.       This is a civil rights action by plaintiff HENDRIK BLOCK (“Plaintiff”) for

21   discrimination at the building, structure, facility, complex, property, land, development, and/or

22   surrounding business complex known as:

23                     Mini Gourmet
                       599 South Bascom Avenue
24                     San Jose, CA 95128
                       (hereafter “the Facility”)
25
26            2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against BASCOM BUSINESS, INC. dba MINI GOURMET and CANH HOLDINGS,
28   LLC (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                    Page 1
        Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 2 of 9


 1   Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related
 2   California statutes.
 3                                            II.         JURISDICTION
 4             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.      Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                  III.     VENUE
10             6.      All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                                  IV.     PARTIES
14             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.      Plaintiff is substantially limited in his ability to walk, and must use a cane,
17   wheelchair or electric scooter for mobility. Consequently, Plaintiff is “physically disabled,” as
18   defined by all applicable California and United States laws, and a member of the public whose
19   rights are protected by these laws.
20                                                   V.       FACTS
21             9.      The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.     Plaintiff regularly travels to the area where the Facility is located, and visited
25   the Facility on or about May 20, 2019 to have a meal. During his visit to the Facility, Plaintiff
26   encountered the following barriers (both physical and intangible) that interfered with, if not
27   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                           Page 2
        Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 3 of 9


 1                     a)       Plaintiff used the restroom on the left side closest to the restaurant door.
 2                              The door was heavy, which made it hard to open and hold open long
 3                              enough to enter and exit the restroom.
 4                     b)       The lock on the restroom door was high and hard for Plaintiff to reach.
 5                     c)       Plaintiff could not find any tables with sufficient knee and toe clearances
 6                              to accommodate a wheelchair. He used his cane during his May 20,
 7                              2019 visit, so he was able to sit at a table, but he is aware that he cannot
 8                              visit the Facility using his wheelchair in the future because there are no
 9                              properly configured tables.
10                     d)       The designated accessible parking was difficult for Plaintiff to locate
11                              because the sign was positioned too low, causing it to be obstructed by
12                              the vehicle that was parked in the space.
13            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
14   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
15   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
16   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
17   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
18            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
19   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
20   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
21   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
22   once the barriers are removed.
23            13.      Defendants knew, or should have known, that these elements and areas of the
24   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
25   the physically disabled. Moreover, Defendants have the financial resources to remove these
26   barriers from the Facility (without much difficulty or expense), and make the Facility
27   accessible to the physically disabled. To date, however, Defendants refuse to either remove
28   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                      Page 3
        Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 4 of 9


 1            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 2   and authority to modify the Facility to remove impediments to wheelchair access and to
 3   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 4   Accessible Design. Defendants have not removed such impediments and have not modified the
 5   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 6   Facility in its current condition and have intentionally refrained from altering the Facility so
 7   that it complies with the accessibility standards.
 8            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 9   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
10   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
11   to relevant building standards; disregard for the building plans and permits issued for the
12   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
13   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
14   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
15   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
16   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
17                                            VI.    FIRST CLAIM
18                                      Americans with Disabilities Act of 1990
19                                  Denial of “Full and Equal” Enjoyment and Use
20            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
21   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
22            17.      Title III of the ADA holds as a “general rule” that no individual shall be
23   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
24   goods, services, facilities, privileges, and accommodations offered by any person who owns,
25   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
26            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
27   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
28   Facility during each visit and each incident of deterrence.



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                      Page 4
         Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 5 of 9


 1                        Failure to Remove Architectural Barriers in an Existing Facility
 2            19.      The ADA specifically prohibits failing to remove architectural barriers, which
 3   are structural in nature, in existing facilities where such removal is readily achievable. 42
 4   U.S.C. § 12182(b)(2)(A)(iv).
 5            20.      When an entity can demonstrate that removal of a barrier is not readily
 6   achievable, a failure to make goods, services, facilities, or accommodations available through
 7   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 8   § 12182(b)(2)(A)(v).
 9            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
10   barriers at the Facility without much difficulty or expense, and that Defendants violated the
11   ADA by failing to remove those barriers, when it was readily achievable to do so.
12            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
13   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
14   services available through alternative methods, which are readily achievable.
15                                Failure to Design and Construct an Accessible Facility
16            23.      Plaintiff alleges on information and belief that the Facility was designed and
17   constructed (or both) after January 26, 1993 – independently triggering access requirements
18   under Title III of the ADA.
19            24.      The ADA also prohibits designing and constructing facilities for first occupancy
20   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
21   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
22            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
23   Facility in a manner that was not readily accessible to the physically disabled public –
24   including Plaintiff – when it was structurally practical to do so.1
25                                     Failure to Make an Altered Facility Accessible
26            26.      Plaintiff alleges on information and belief that the Facility was modified after
27   January 26, 1993, independently triggering access requirements under the ADA.
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Block v. Bascom Business, Inc., et al.
     Complaint
                                                           Page 5
           Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 6 of 9


 1              27.    The ADA also requires that facilities altered in a manner that affects (or could
 2   affect) its usability must be made readily accessible to individuals with disabilities to the
 3   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 4   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 5   fountains serving that area accessible to the maximum extent feasible. Id.
 6              28.    Here, Defendants altered the Facility in a manner that violated the ADA and
 7   was not readily accessible to the physically disabled public – including Plaintiff – to the
 8   maximum extent feasible.
 9                                  Failure to Modify Existing Policies and Procedures
10              29.    The ADA also requires reasonable modifications in policies, practices, or
11   procedures, when necessary to afford such goods, services, facilities, or accommodations to
12   individuals with disabilities, unless the entity can demonstrate that making such modifications
13   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
14              30.    Here, Defendants violated the ADA by failing to make reasonable modifications
15   in policies, practices, or procedures at the Facility, when these modifications were necessary to
16   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
17   accommodations.
18                                            Failure to Maintain Accessible Features
19              31.    Defendants additionally violated the ADA by failing to maintain in operable
20   working condition those features of the Facility that are required to be readily accessible to and
21   usable by persons with disabilities.
22              32.    Such failure by Defendants to maintain the Facility in an accessible condition
23   was not an isolated or temporary interruption in service or access due to maintenance or
24   repairs.
25              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
26   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
27   ///
28   ///



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                          Page 6
        Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 7 of 9


 1                                            VII.   SECOND CLAIM
 2                                                   Unruh Act
 3            34.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5            35.      California Civil Code § 51 states, in part, that: All persons within the
 6   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 7   facilities, privileges, or services in all business establishments of every kind whatsoever.
 8            36.      California Civil Code § 51.5 also states, in part that: No business establishment
 9   of any kind whatsoever shall discriminate against any person in this state because of the
10   disability of the person.
11            37.      California Civil Code § 51(f) specifically incorporates (by reference) an
12   individual’s rights under the ADA into the Unruh Act.
13            38.      Defendants’ aforementioned acts and omissions denied the physically disabled
14   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
15   and services in a business establishment (because of their physical disability).
16            39.      These acts and omissions (including the ones that violate the ADA) denied,
17   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
18            40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
19   minimum damages of $4,000 for each offense.
20            41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
21   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
22   § 52(a).
23                                             VIII. THIRD CLAIM
24                            Denial of Full and Equal Access to Public Facilities
25            42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
26   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
27            43.      Health and Safety Code § 19955(a) states, in part, that: California public
28   accommodations or facilities (built with private funds) shall adhere to the provisions of



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                      Page 7
           Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 8 of 9


 1   Government Code § 4450.
 2              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 3   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
 4   structurally repaired, is required to comply with this chapter.
 5              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
 6   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 7   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
 8              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 9   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
10   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
11                                          IX.      PRAYER FOR RELIEF
12              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
13              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
14              2.       Statutory minimum damages under section 52(a) of the California Civil Code
15                       according to proof.
16              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
17              4.       Interest at the legal rate from the date of the filing of this action.
18              5.       For such other and further relief as the Court deems proper.
19
     Dated: June 17, 2019                                   MOORE LAW FIRM, P.C.
20
21                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
22                                                          Attorneys for Plaintiff
23                                                          Hendrik Block

24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Block v. Bascom Business, Inc., et al.
     Complaint
                                                            Page 8
          Case 5:19-cv-03748-SVK Document 1 Filed 06/27/19 Page 9 of 9




                                       VERIFICATION


       I, HENDRIK BLOCK, am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: June 17, 2019                           /s/ Hendrik Block
                                               Hendrik Block

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                               /s/ Tanya E. Moore
                                               Tanya E. Moore, Attorney for
                                               Plaintiff, Hendrik Block




                                      Block v. Bascom Business, Inc., et al.
                                                  Verification
